Landon, J.
The question in dispute upon the trial was, how many cords of wood had the plaintiff delivered to the defendant or upon his order ? The verdict rests upon the plaintiff’s testimony, and the defendant urges that, upon its face it is inconsistent, contradictory, and unreliable. The plaintiff seems to have been confused with respect to the items, but he testified to enough to> justify the verdict, and it was for the jury to determine whether his testimony was reliable. We see no ground for reversal. Judgment affirmed, with costs-